Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 70-85 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-38, in the reply filed on 8/28/21 is acknowledged.
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 7/29/22, Applicant entered all new claims.  Also, Applicant’s Remarks address these new claims.  Note the new 103 with the addition of Feige in the rejection below.
Also, the 101 is still found to apply.  No new additional elements were added to the independent claim.  See the 101 below.
Also, since the Applicant was given the opportunity with the 3/24/22 and 7/5/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not Remark on Official Notice with the 3/24/22  or 7/5/22 response.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 70 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite to detect at least a virtual activity directly or indirectly imposed by at least a first user, wherein further configured to detect at least a real-world activity directly or indirectly imposed by at least the first user;  and generating a user profile for at least the first user and the second user, receiving at least one first parameter, wherein the one first parameter is at least related to virtual activity by at least the first user and the second user, generating one or more restricted points based on the at least one first parameter; converting the one or more restricted points to one or more less restricted points based on at least one second parameter, wherein the second parameter is at least related to real-world activity of the first user and the second user, ranking the user profile of at least the first user based on at least the one or more less restricted points, and providing, based at least on the ranking, appropriate matches to at least the first user or second user.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered one or more devices, at least one technological system, processors, interface on first user device.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 71-85 are not considered directed to any additional non-abstract claim elements.   The dependent claims have a robotic machine, image processing device, motion sensor, autonomous vehicle.  These are considered generic.  No particular details on the technology of how they are used is given.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-78, 80, 82-85 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod  (20160255139) in view of Feige (20070179853). 
Claim 70. Rathod discloses a system for technological matchmaking between at least a first user and a second user, the system comprising:
one or more devices configured to detect at least a virtual activity directly or indirectly imposed on at least one technological system by at least a first user (see points and messaging, communication, sharing, searching at [9]), wherein the one or more devices is further configured to detect at least a real-world activity directly or indirectly imposed outside of the at least one technological system by at least the first user (see points and locations at [9], see location and check-in at [3]); 
one or more processors; and at least one computer-readable medium comprising a set of instructions which when executed by the one or more processors causes the one or more processors to perform operations comprising (Figs. 1, 2, 3):
generating a user profile for at least the first user and the second user (see profile at [3, 4]), 
receiving, by the system, through an interface implemented by the system on at least a first user device, at least one first parameter, wherein the one first parameter is at least related to virtual activity by at least the first user and the second user (see user can earn points based on criteria at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; for related to virtual activity see points and messaging, communication, sharing, searching at [9], note Applicant dependent claim 80 dated 7/5/22 which describes virtual activity that Rathod discloses preceding).
The Examiner notes the following in regards to the following features.  Examiner notes that there are no restricted or less restricted points in Applicant Spec.  There are temporary or permanent points in Applicant Spec.  Examiner notes that temporary points are minimally described in the Applicant Spec [56].  Applicant Spec at [87, 93, 97] describes converting points from temporary points to permanent points.  
Rathod further discloses generating, by the system, one or more points based on the at least one first parameter (Rathod discloses point indexing and filtering and organizing at [96]; calculating points  at [256]; points earned based on different activities [271];  manage points at [319]).
Rathod further discloses categories points at [319] and also awarding, by the system, points based on at least one second parameter, wherein the second parameter is at least related to real-world activity of the first user and the second user (see points and locations at [9], see location and check-in at [3]).
Rathod does not explicitly disclose restricted points or converting, by the system, the one or more restricted points to one or more less restricted points based on at least one second parameter, wherein the second parameter is at least related to real-world activity of the first user and the second user.
However, Feige discloses converting one point type to another point type [41] and different point types on a hierarchy [43] and converting different points and perishable and non-perishable points and converting points from perishable to non-perishable points [47, 48].  And, Feige discloses that point conversions can occur for a variety of user acts or [51] including a wide variety of user acts including offline/real world acts (“[124]… Here, a transaction 908 can be anything that provides utility to the merchant 906, e.g., a purchase of a product and/or service, an acquisition from the merchant 906, or an appointment to view an item (e.g., a product or service) for sale by the merchant 906, or a call to the merchant 906 (e.g., a call to a lawyer or doctor, or other service provider”, Examiner interprets the appointment to view as an offline act).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Feige’s converting from different point types or from perishable to non-perishable points for different desired user online or offline acts to Rathod’s different point types like categories points and Rathod’s incited user offline acts.  One would have been motivated to do this in order to better incite desired user acts.
Rathod does not explicitly disclose ranking the user profile of at least the first user based on at least the one or more less restricted points.  However, Rathod discloses ranking the user based on factors and that points/rank/levels are related (see rank at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; so at [9] Rathod states that users can earn ranks based on factors).  And, at [319] Rathod states that points can be earn based on various factors (“[319]… User can manage points including view points earned by users based on various factors,”).  So, Rathod renders obvious that Rathod’s rank based on factors can be based on Rathod’s factors for earning points. So, Rathod’s rank can be based on points.  Also, Feige discloses different points types including permanent/non-perishable points (see Feige citations above).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s points based on factors to rank based on factors so that rank is related to points and Feige’s different point types to Rathod’s points.  One would have been motivated to do this in order to better provide points as incentives.
Rathod further discloses providing, based at least on the ranking, appropriate matches to at least the first user or second user (see connect particular users at “[9]… User can earn and/or purchase points, ranks & weights based on various types of factors, rules, policies & criteria and can connect particular number of times for particular number of users having particular ranks & weights for particular number and/or times of sessions”; also see matchmaking and locations or check-in at [3] which is interpreted as matches outside the tech system).
Claim 71. Rathod does not explicitly disclose the system of claim 70, wherein the real-world activity comprises in-person interaction between the first user and the second user.  However, Rathod discloses interaction with other users and also check-in (see interactions and check-in at [3]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add interactions to off-line check-in.  One would have been motivated to do this in order to better promote center actions.
Claim 72. Rathod does not explicitly disclose the system of claim 70, wherein the real-world activity comprises in-person interacting with a robotic machine.  Based on Applicant Spec at [87], the robotic machine can be AI.  And, Rathod discloses participating with a website ([3]) and also using machine learning [5] or using AI with websites [7]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s AI with websites to Rathod’s participating with websites.  One would have been motivated to do this in order to use website.
Claim 73. Rathod further discloses the system of claim 71, wherein the real-world activity is detected from a geo-location of the first user and the second user (see claim 71 and note that location is interpreted as a real world or geolocation; also Rathod discloses GPS use at [230, 236]).
Claim 74. Rathod further discloses the system of claim 70, wherein the virtual activity comprises uploading a photograph through the interface (see photo at [16, 64]).
Claim 75. Rathod further discloses the system of claim 70, wherein the virtual activity comprises sharing one or more services in a group through the interface (“[3]… share associate links of one or more applications, services”).
Claim 76. Rathod further discloses the system of claim 70, wherein the real activity comprises check-in, by the user, at a venue (see location and check-in at [3]).
Claim 77. Rathod further discloses the prior art further discloses the system of claim 70, wherein the restricted points are valid for a predetermined period, the predetermined period configured into the system (see Feige citations above, also note Feige and expire and points at [47] and the motivation is the same as already provided).
Claim 78. Rathod further discloses the system of claim 70, wherein the system further comprises an image processing device configured to determine a psychological status of the first user in the virtual activity (see image and behavior at [167]; also see emoticon at [264, 265] which are an indicator of psychological status, also see behavior at [319]).
Claim 80. Rathod further discloses the system of claim 70, wherein the virtual activity comprises at least one of posting a comment by the first user, posting feedback by the first user, posting a comment regarding the first user by at least the second user, posting feedback regarding the first user by at least the second user, submitting information related to the user profile of the first user by at least the first user, or submitting information related to the user profile of the first user by at least the second user (see liking at [5]). 
Claim 82. Rathod further discloses the system of claim 70, wherein the system is used to enable matching students to at least one of at least one study group, at least one teacher, or at least one tutor (see school at [41, 83, 150, 282, 305]).
Claim 83. Rathod further discloses the system of claim 70, wherein the system is used in at least one of pharmaceutical, health care, research, or legal applications (see doctor at [517]).
Claim 84. Rathod further discloses the system of claim 70, wherein the appropriate matches comprise user-to-user matches (see user matches at [3]) and user-to-venue matches ([300, 305]).
Claim 85. Rathod further discloses the system of claim 70, wherein virtual activity is only detected by at least a first device (see automatic tracking of communications at [3]) and real-world activity is only detected by at least a second device (see GPS at [230, 236] and check-in at [3]).

Claim 79  is rejected under 35 U.S.C. 103 as being unpatentable over Rathod  (20160255139) in view of Feige (20070179853) in view of Huang (20100041454).
Claim 79. Rathod does not explicitly disclose the system of claim 70, wherein the device further comprises a motion sensor, and the real-world activity comprises dancing and the motion sensor is configured to evaluate the dancing by the first user.
However, Rathod discloses multiple different activities [319] including physical ones like check-in [3] and Rathod discloses participating with Dancing with star [510].  And, Huang discloses a motion sensor and dancing and game (Abstract, [8]).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Huang’s motion sensor for dancing game to Rathod’s participating with dancing and Rathod’s different physical activities.  One would have been motivated to do this in order to better incite different activities.

Claims 81 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod  (20160255139) in view of Feige (20070179853) in view of Official Notice.
Claim 81. Rathod does not explicitly disclose the system of claim 70, wherein the system is used related to one or more autonomous vehicle. Rathod discloses location tracking (see check-in at [3]) and vehicle at [150, 432] and particular type of vehicle at [290].  And, Rathod discloses autonomous systems at [212].  And, Examiner takes Official Notice that autonomous vehicles were old and well known before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Rathod’s autonomous to Rathod’s vehicles.  One would have been motivated to do this in order to better work with different types of vehicles.
Also, since the Applicant was given the opportunity with the 7/5/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the prior use of Official Notice.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) These discloses converting points from one type to another: McGhie at 6), Sanford, Ginn at (84), Cullen.
Rathod 20160132608  discloses relevant features. 
Fowler [0088], Ginn types of points discloses different types of points and redeeming points only based on certain criteria. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/8/22